 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10   Damien Minna,                  )                 SACV 18-02188-JVS(DFMx)
                                    )
11                                  )                 ORDER OF DISMISSAL UPON
               Plaintiff,           )
12                                  )                 SETTLEMENT OF CASE
          v.                        )
13                                  )
                                    )
14   HWA DAH LLC, et al,            )
                                    )
15             Defendant(s).        )
                                    )
16   ______________________________ )
17
18         The Court having been advised by the counsel for the parties that the above-
19   entitled action has been settled,
20         IT IS ORDERED that this action be and is hereby dismissed in its entirety
21   without prejudice to the right, upon good cause being shown within 75 days, to reopen
22   the action if settlement is not consummated.
23
24   DATED: March 14, 2019                          ___________________________
25                                                     James V. Selna
26                                                  United States District Judge
27
28
